MaddeN, Judge,
delivered the opinion of the court:
The plaintiff, an officer in the Navy, claims that he was, for the period September 1, 1939 to July 17, 1942, the chief support of his mother, and should have been paid the increased rental and subsistence allowances which the statutes authorized for an officer with a dependent mother. The statutes relied on for the period before June 1, 1942, are Sections 4, 5, and 6 of the Act of June 10, 1922, 42 Stat. 625, as amended by the Act of May 31, 1924, 43 Stat. 250. The pertinent statutory provisions for the period after June 1, 1942, are Sections 4, 5, and 6 of the Act of June 16, 1942, 56 Stat. 359.
Finding 8 shows the amount of the mother’s living expenses, and finding 10 the amount of the plaintiff’s contributions toward those expenses during the period on which this claim is based. The Government concedes that from June 3,1941, the plaintiff was his mother’s chief support, since he contributed $60 per month toward her living expenses of $100 per month. It urges that, up to June 3, 1941, he had only contributed $45 per month; hence was not her chief support for the period. The plaintiff urges that since his cash contributions, averaged over the entire period of the claim, constituted more than one-half of the mother’s living expenses for the entire period, he was her chief support within the meaning of the statute. The plaintiff also urges that even during the period preceding June 3, 1941, when he was contributing only $45 toward her expenses of $100, he was her chief support, though his contribution was less than one-half *815of her expenses. He further urges that there should be added to the amount of his cash contributions the amount, more than $7 per month,1 which he paid as premiums on a policy of Government insurance, of which his mother was the beneficiary.
We think the plaintiff was the mother’s chief support during the period in question. His cash contribution of $45 per month was substantially one-half of her expenditures, was her largest source of income, and without it she would have been in financial distress. See Chester V. Freeland v. United States, 64 C. Cls. 364. We think there is some merit in the plaintiff’s other two asserted grounds of recovery, as we have stated them above, but it is not necessary for us to decide whether they or either of them would be sufficient.
The plaintiff is entitled to recover. The computation of the amount will be based upon our decision in Mumma v. United States, 99 C. Cls. 261. Entry of judgment will await the receipt of a report from the General Accounting Office showing that computation.
It is so ordered.
Wi-iitaker, Judge; Littleton, Judge; and Whaley, Chief Justice, concur.
Jones, Judge, took no part in the decision of this case.

 See the Veterans Administration Pamphlet, Insurance Form 398. Information and Premium Rates, National Service Life Insurance, August 1941.